                                   Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 1 of 24
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Ashley Brown                                                                                                Lyft, Inc. and John Doe - Driver


    (b) County of Residence of First Listed Plaintiff             Philadelphia County                         County of Residence of First Listed Defendant              San Francisco, CA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
David Brian Rodden, Esq.                                                                                    Jeffrey H. Quinn, Esq. and Allison L. Perry, Esq. - Lyft, Inc.
Rodden & Rodden - 125 N. 20th Street
Philadelphia, PA 19103 - (215) 940-2155

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
" 1    U.S. Government                " 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         " 1        " 1      Incorporated or Principal Place       " 4     " 4
                                                                                                                                                         of Business In This State

" 2    U.S. Government                " 4     Diversity                                              Citizen of Another State          " 2    "    2   Incorporated and Principal Place    " 5     " 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           " 3    "    3   Foreign Nation                      " 6     " 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                              TORTS                                 FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
"   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             " 625 Drug Related Seizure          " 422 Appeal 28 USC 158          " 375 False Claims Act
"   120 Marine                       "   310 Airplane                  " 365 Personal Injury -             of Property 21 USC 881        " 423 Withdrawal                 " 376 Qui Tam (31 USC
"   130 Miller Act                   "   315 Airplane Product                Product Liability       " 690 Other                               28 USC 157                       3729(a))
"   140 Negotiable Instrument                 Liability                " 367 Health Care/                                                                                 " 400 State Reapportionment
"   150 Recovery of Overpayment      "   320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                " 410 Antitrust
        & Enforcement of Judgment             Slander                        Personal Injury                                             " 820 Copyrights                 " 430 Banks and Banking
"   151 Medicare Act                 "   330 Federal Employers’              Product Liability                                           " 830 Patent                     " 450 Commerce
"   152 Recovery of Defaulted                 Liability                " 368 Asbestos Personal                                           " 835 Patent - Abbreviated       " 460 Deportation
        Student Loans                "   340 Marine                          Injury Product                                                    New Drug Application       " 470 Racketeer Influenced and
        (Excludes Veterans)          "   345 Marine Product                  Liability                                                   " 840 Trademark                        Corrupt Organizations
"   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                        LABOR                     SOCIAL SECURITY                " 480 Consumer Credit
        of Veteran’s Benefits        "   350 Motor Vehicle             " 370 Other Fraud             " 710 Fair Labor Standards          " 861 HIA (1395ff)               " 490 Cable/Sat TV
"   160 Stockholders’ Suits          "   355 Motor Vehicle             " 371 Truth in Lending               Act                          " 862 Black Lung (923)           " 850 Securities/Commodities/
"   190 Other Contract                       Product Liability         " 380 Other Personal          " 720 Labor/Management              " 863 DIWC/DIWW (405(g))               Exchange
"   195 Contract Product Liability   "   360 Other Personal                  Property Damage                Relations                    " 864 SSID Title XVI             " 890 Other Statutory Actions
"   196 Franchise                            Injury                    " 385 Property Damage         " 740 Railway Labor Act             " 865 RSI (405(g))               " 891 Agricultural Acts
                                     "   362 Personal Injury -               Product Liability       " 751 Family and Medical                                             " 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     " 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           " 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
"   210 Land Condemnation            "   440 Other Civil Rights          Habeas Corpus:              " 791 Employee Retirement           " 870 Taxes (U.S. Plaintiff      " 896 Arbitration
"   220 Foreclosure                  "   441 Voting                    " 463 Alien Detainee                Income Security Act                  or Defendant)             " 899 Administrative Procedure
"   230 Rent Lease & Ejectment       "   442 Employment                " 510 Motions to Vacate                                           " 871 IRS—Third Party                  Act/Review or Appeal of
"   240 Torts to Land                "   443 Housing/                        Sentence                                                           26 USC 7609                     Agency Decision
"   245 Tort Product Liability               Accommodations            " 530 General                                                                                      " 950 Constitutionality of
"   290 All Other Real Property      "   445 Amer. w/Disabilities -    " 535 Death Penalty                 IMMIGRATION                                                          State Statutes
                                             Employment                  Other:                      " 462 Naturalization Application
                                     "   446 Amer. w/Disabilities -    " 540 Mandamus & Other        " 465 Other Immigration
                                             Other                     " 550 Civil Rights                  Actions
                                     "   448 Education                 " 555 Prison Condition
                                                                       " 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
" 1 Original             " 2 Removed from                 " 3         Remanded from             " 4 Reinstated or       " 5 Transferred from     " 6 Multidistrict                  " 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC 1332
VI. CAUSE OF ACTION Brief description of cause:
                                           Personal injury action arising out of motor vehicle accident.
VII. REQUESTED IN     " CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         " Yes      " No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/06/2021                                                              s/Allison L. Perry, Esquire
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                            Case 2:21-cv-01627-MSG
                                               UNITED Document   1 Filed
                                                      STATES DISTRICT    04/06/21 Page 2 of 24
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                            Ashley Brown, 4023 Old York Road, Philadelphia, PA 19140
Address of Plaintiff: ______________________________________________________________________________________________
                      Lyft, Inc., 185 Berry Street, Suite 5000, San Francisco, CA 94107
Address of Defendant: ____________________________________________________________________________________________
                                                        Luzerne Street and Old York Road, Philadelphia, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           04/06/2021
DATE: __________________________________                            Allison Perry
                                                             __________________________________________                                    306568
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: "$*%&' % 0 )+ ,+' &%.'(,-/ ,+*/#

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

"      1.     Indemnity Contract, Marine Contract, and All Other Contracts                 "     1.    Insurance Contract and Other Contracts
"      2.     FELA                                                                         "     2.    Airplane Personal Injury
"      3.     Jones Act-Personal Injury                                                    "     3.    Assault, Defamation
"      4.     Antitrust                                                                    "     4.    Marine Personal Injury
"      5.     Patent                                                                       "     5.    Motor Vehicle Personal Injury
"      6.     Labor-Management Relations                                                   "     6.    Other Personal Injury (Please specify): _____________________
"      7.     Civil Rights                                                                 "     7.    Products Liability
"      8.     Habeas Corpus                                                                "     8.    Products Liability – Asbestos
"      9.     Securities Act(s) Cases                                                      "     9.    All other Diversity Cases
"      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
"      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (%,) )**)(4 1* 4,-3 ()24-*-(&4-10 -3 41 2)/15) 4,) (&3) *21/ ).-+-'-.-46 *12 &2'-42&4-10#"

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

       "      Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

       "      Relief other than monetary damages is sought.


DATE: __________________________________                     __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ($/2018)
             Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 3 of 24
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
    ASHLEY BROWN                                       :                     CIVIL ACTION
                                                       :
                   v.                                  :
    LYFT, INC. AND JOHN DOE - DRIVER                   :
                                                       :                     NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       (x )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( )


       04/06/2021                   Allison L. Perry                      Lyft, Inc.

Date                               Attorney-at-law                       Attorney for
  (215) 925-2289                   (888) 811-7144                         aperry@dmclaw.com


Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
          Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 4 of 24

                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

    (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

    (c)         The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.
     (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.
     (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.
                            SPECIAL MANAGEMENT CASE ASSIGNMENTS
                             (See §1.02 (e) Management Track Definitions of the
                              Civil Justice Expense and Delay Reduction Plan)
     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
         Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 5 of 24




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASHLEY BROWN                     :
                                 :                   CIVIL ACTION NO.
                 VS.             :
                                 :
LYFT, INC. AND JOHN DOE - DRIVER :


                                            ORDER

       AND NOW, this ____________ day of _____________, 2021, upon consideration of the

Petition of Defendant Lyft, Inc., and any response thereto, it is hereby ORDERED and

DECREED that Defendant’s Petition is granted and the action of Ashley Brown v. Lyft, Inc. and

John Doe - Driver, March Term, 2021, No. 169, is removed from the Court of Common Pleas of

Philadelphia County, Pennsylvania and is transferred to the United States District Court for the

Eastern District of Pennsylvania.



                                             BY THE COURT:



                                             _______________________________________
                                             UNITED STATES DISTRICT JUDGE
            Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 6 of 24




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASHLEY BROWN                     :
                                 :                    CIVIL ACTION NO.
                 VS.             :
                                 :
LYFT, INC. AND JOHN DOE - DRIVER :




                                    NOTICE OF REMOVAL

       TO:      THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF PENNSYLVANIA

       Defendant, Lyft, Inc. (“Lyft”) by and through its attorneys, Dickie, McCamey & Chilcote,

P.C., hereby files this Notice of Removal of the above-captioned matter from the Court of Common

Pleas of Philadelphia County, the jurisdiction which is now pending, to the United States District

Court for the Eastern District of Pennsylvania, and in support thereof avers as follows:

       1.       This action was commenced by the filing of a Complaint in the Court of Common

Pleas of Philadelphia County, Pennsylvania at March Term, 2021, Number 169 on March 2, 2021.

A copy of Plaintiff’s Complaint is attached as Exhibit A.

       2.       Lyft was served with the Complaint by certified mail on or about March 23, 2021.

       3.       Plaintiff seeks damages for personal injuries that she allegedly sustained as she was

exiting a vehicle on November 16, 2020 at the intersection of Luzerne Street and Old York Road

in Philadelphia, Pennsylvania. Id., ¶ 5.

       4.       Specifically, Plaintiff alleges that she, a pedestrian, was struck by a motor vehicle

operated by John Doe. Id.
             Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 7 of 24




        5.       At the time this action was commenced and continuing to the present, Lyft is a

Delaware corporation with its principal place of business at 185 Berry Street, #5000, San

Francisco, CA 94107.

        6.       Upon information and belief, at the time this action was commenced and continuing

to the present, Plaintiff is an adult individual residing at 4023 Old York Road, Philadelphia,

Pennsylvania, who is a citizen and domiciliary of Pennsylvania.

        7.       In determining whether a civil action is removable based on diversity of citizenship,

the citizenship of defendants “sued under fictitious names” – as with Defendant “John Doe –

Driver” here – shall be disregarded. 28 U.S.C. § 1441(b)(1).

        8.       The Complaint alleges that, as a result of the subject accident, Plaintiff sustained

injuries to her low back, right ankle and right foot. Id., ¶ 10.

        9.       Plaintiff alleges that her injuries are permanent. Id., ¶ 12.

        10.      Plaintiff alleges that she has sustained a loss of earnings, and may sustain a loss of

earnings in the future. Id.

        11.      The Complaint alleges that Plaintiff has suffered great pain and agony and has been,

will and may be unable to attend to daily duties. Id.

        12.      In addition to compensatory damages, Plaintiff seeks attorney’s fees and punitive

damages. Id. at ad damnum clauses.

        13.      The amount in controversy is alleged in the Complaint to exceed the sum of Fifty

Thousand Dollars ($50,000.00). Id.

        14.      Under 28 U.S.C. § 1446(c)(2)(A)(ii), Lyft asserts the amount in controversy

exceeds $75,000 because Plaintiff is permitted by state practice to recover damages in excess of

the $50,000 demanded as a money judgment.
         Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 8 of 24




       15.      Upon information and belief, the amount in controversy, as alleged based on the

nature of the permanent injuries claimed and the claim for punitive damages, and without admitting

to the existence or merit of same, exceeds Seventy-Five Thousand Dollars ($75,000.00).

       16.      The present lawsuit is removable from the state court to the District Court for the

Eastern District of Pennsylvania pursuant to 28 U.S.C. §§ 1332(a)(1), 1441(a).

       17.      Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claims occurred

in the judicial district, namely that the subject incident occurred in the City and County of

Philadelphia.

       18.      Copies of all process, pleadings and orders that have been received by Lyft are filed

herewith and attached collectively hereto as Exhibit A.

       19.      This Notice is timely, being filed within thirty (30) days of service of the Complaint

on Defendant Lyft.

       WHEREFORE, Defendant, Lyft, Inc., respectfully requests the above-captioned matter

now pending against it in the Court of Common Pleas of Philadelphia County be removed to the

United States District Court for the Eastern District of Pennsylvania.
        Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 9 of 24




                                   Respectfully submitted,

Date: 4/6/21                       Allison Perry
                                   _____________________________________
                                   Jeffrey H. Quinn, Esquire (PA ID No.: 46484)
                                   jquinn@dmclaw.com
                                   Allison L. Perry, Esquire (PA ID No.: 306568)
                                   aperry@dmclaw.com

                                   Dickie, McCamey & Chilcote, P.C.
                                   1650 Arch Street, Suite 2110
                                   Philadelphia, PA 19103
                                   Telephone: 215-925-2289
                                   Attorneys for Defendant Lyft, Inc.
           Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 10 of 24




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASHLEY BROWN                     :
                                 :                     CIVIL ACTION NO.
                 VS.             :
                                 :
LYFT, INC. AND JOHN DOE - DRIVER :


                                            AFFIDAVIT

          Allison L. Perry, Esquire, being sworn according to law deposes and says that she is the

counsel for Defendant, Lyft, Inc. in the within matter; and that she has read the foregoing Notice

of Removal and believes it to be true and correct, to the best of her knowledge, information and

belief.



                                               Respectfully submitted,

Date: 4/6/21                                   Allison Perry
                                               ______________________________________
                                               Allison L. Perry, Esquire (PA ID No.: 306568)
                                               aperry@dmclaw.com

                                               Dickie, McCamey & Chilcote, P.C.
                                               1650 Arch Street, Suite 2110
                                               Philadelphia, PA 19103
                                               Telephone: 215-925-2289
                                               Attorneys for Defendant Lyft Inc.
        Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 11 of 24




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASHLEY BROWN                     :
                                 :                   CIVIL ACTION NO.
                 VS.             :
                                 :
LYFT, INC. AND JOHN DOE - DRIVER :


                                      PROOF OF FILING

       I, Allison L. Perry, Esquire, hereby certifies that a copy of the foregoing Notice for

Removal has been filed via electronic filing with the Prothonotary of the Court of Common Pleas

of Philadelphia County on 4/6/21.


                                             Respectfully submitted,

Date: 4/6/21                                 Allison Perry
                                             ______________________________________
                                             Allison L. Perry, Esquire (PA ID No.: 306568)
                                             aperry@dmclaw.com

                                             Dickie, McCamey & Chilcote, P.C.
                                             1650 Arch Street, Suite 2110
                                             Philadelphia, PA 19103
                                             Telephone: 215-925-2289
                                             Attorneys for Defendants
        Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 12 of 24




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASHLEY BROWN                     :
                                 :                    CIVIL ACTION NO.
                 VS.             :
                                 :
LYFT, INC. AND JOHN DOE - DRIVER :


                                 CERTIFICATE OF SERVICE

       I, Allison L. Perry, Esquire, hereby certify that a copy of the attached has been served

upon the following individual by first class, United States mail, postage pre-paid this 6th day of

April, 2021

                                    David Brian Rodden, Esq.
                                       Rodden & Rodden
                                      125 North 20th Street
                                     Philadelphia, PA 19103


                                              Respectfully submitted,

Date: 4/6/21                                  Allison Perry
                                              _______________________________________
                                              Allison L. Perry, Esquire (PA ID No.: 306568)
                                              aperry@dmclaw.com

                                              Dickie, McCamey & Chilcote, P.C.
                                              1650 Arch Street, Suite 2110
                                              Philadelphia, PA 19103
                                              Telephone: 215-925-2289
                                              Attorneys for Defendant Lyft, Inc.
        Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 13 of 24




DICKIE, McCAMEY & CHILCOTE, P.C.
1650 Arch Street
Suite 2110
Philadelphia, PA 19103
(215) 925-2289
By: Jeffrey H. Quinn, Esquire
Identification No. 46484
By: Allison L. Perry, Esquire
Identification No. 306568
Attorneys for Defendant, Lyft, Inc.
______________________________________________________________________________

ASHLEY BROWN                        :     PHILADELPHIA COUNTY
                                    :     COURT OF COMMON PLEAS
                  VS.               :
                                    :     MARCH TERM, 2021
LYFT, INC. AND JOHN DOE - DRIVER :        NO. 169
______________________________________________________________________________

                                NOTICE OF REMOVAL

TO:    PROTHONOTARY OF THE COURT OF COMMON PLEAS OF PHILADELPHIA
       COUNTY

       Pursuant to 28 U.S.C.A. §1446(e), Lyft, Inc. files herewith a copy of the Notice of

Removal, which was filed in the United States District Court for the Eastern District of

Pennsylvania on 4/6/2021.

                                         Respectfully submitted,

Date: 4/6/2021                           Allison Perry
                                         ___________________________
                                         JEFFREY H. QUINN, ESQUIRE
                                         ALLISON L. PERRY, ESQUIRE
                                         Attorneys for Defendant, Lyft, Inc.
Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 14 of 24




                        EXHIBIT “A”
                  Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 15 of 24




RODDEN & RODDEN                                                                                                                     the
By:     David Brian Rodden, Esquire
I.D. #: 58744
125 North 20™ Street
Philadelphia, PA 19103
Telephone: 215-940-2155                                                                Attorneys for Plaintiff
                                                                                                                    " mm -
                                                                                                             Office of Judicial Records




ASHLEY BROWN                                                                                      COURT OF COMMON PLEAS
4023 Old York Road                                                                                PHILADELPHIA COUNTY
Philadelphia, PA 19140
                                           -vs.-

Lyft, Inc.
185 Berry Street
Ste. 5000
San Francisco, CA 94105
                                           -and-
JOHN DOE- DRIVER
Philadelphia, PA_____

                                               CIVIL ACTION COMPLAINT
                                             NEGLIGENCE - MOTOR VEHICLE



                               NOTICE                                                                          A VISO

           You have been sued in court. If you wish to defend against the                Le han demandado a usted en la corte. Si usted quiere defenderse
claims set forth in the following pages, you must take action within twenty   de estas demandas expuestas en la paginas siguientes, usted tiene veinte (20)
(20) days after this complaint and notice are served, by entering a written   dias de piazo al partir de la fecha de la demanda y las notificacion. Hace
appearance personally or by attorney and filing in writing with the court     falta asentar una comparesencia escrita sus defensas o sus objeciones a las
your defenses or objections to the claims set forth against you. You are      demandas en contra de su persona. Sea continuar la demanda en contra suya
warned that if you fell to do so the case may proceed without you and a       sin previo aviso o notificacion. Ademas la corte puede decidir a favor del
judgment may be entered against you by the court without further notice for   demandants y requiere que usted cumpla contodas las provisiones de esta
any money claimed in the complaint or for any other claim or relief           demanda. Usted puede perder dinero o sus propiedades o otros derechos
requested by the plaintiff. You may lose money or property or other rights    importantes para usted.
important to you.
                                                                                     LLEVE ESTA DEMANDA A UN ABOGADO
       YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER                              INMEDIATAMENTE. SI NO TIENE ABOGADO O SI NO TIENE EL
AT ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNOT                                DINERO SUF1CIENTE DE PAGAR TAT SERYICIO, VAYA EN
AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET                                 PERSONA O LLAME POR TELEFONO A LA OFICINA CUYA
FORTH BELOW TO FIND OUT WHERE YOU CAN GEL LEGAL                               DIRECCION SE ENCUMENTRA ESCRITA ABAJO PARA
HELP.                                                                         AVERIGUAR DONDE SE PUEDE CONSEGUK ASISTENCIA
                                                                              LEGAL.

                        Lawyers Reference Service                                                     Servicio de Referencia Legal
                          One Reading Center                                                              Uno Reading Centro
                         Philadelphia, PA 19107                                                           Filadelfia, PA 19107
                             (215) 238-6333                                                            Telefbno: (215) 238-6333
                      TTY (215) 451-6197                                                                 TTY (215) 451-6197




                                                                                                                                        Case ID: 210300169
             Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 16 of 24




        1.       Plaintiff, Ashley Brown is an 33 year old adult individual residing at the above captioned

address and at all times material hereto suffered injuries while exiting a vehicle in Philadelphia,

Pennsylvania..

       2.        Defendant Lyft, Inc., is a business for profit which offers ride sharing and peer to peer

transportation services via cell phone applications which is registered as a foreign corporation in the

Commonwealth of Pennsylvania and has a principal place of business at the above captioned address.

       3.        Defendant John Doe-Driver, is an adult individual who resides at the above noted address

and at all times material hereto was the owner, operator of a motor vehicle involved in the incident

described hereinafter.

       4.        At all times relevant hereto, Defendant John Doe-Driver, was an employee, contractor,

and/or agent of Defendant, Lyft, Inc., and was acting in the course and scope of his employment and/or

        5.       On or about November 16, 2020 at approximately 9:00 p.m., Plaintiff was a pedestrian on

the comer of Luzerne and Old York Road in Philadelphia, Pennsylvania, when Defendant John Doe-

Driver, suddenly, without warning and inexplicably struck Plaintiff with the vehicle he was operating,

said collision causing Plaintiff to fall to the ground, causing Plaintiff to sustain injuries, the extent of

which will be described more fully hereinafter.

       6.        The accident occurred when Defendant John Doe-Driver, carelessly, negligently,

recklessly, and without warning, struck Plaintiff while operating a cell phone at the time of the accident.

       7.        The operation of the cell phone along with a navigation system caused Defendant John

Doe-driver to be distracted which was a contributing factor in Plaintiffs injuries.

       7.        As a direct and proximate cause of the Defendants’ negligence, Plaintiff sustained

personal injuries more fully set forth at length below.


                                    COUNT I
             PLAINTIFF. ASHLEY BROWN vs. DEFENDANT JOHN DOE-DRIVER
                                  NEGLIGENCE

                                                                                                   Case ID: 210300169
             Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 17 of 24




       8.      Plaintiff incorporates by reference the allegations contained in the preceding paragraphs

as though the same were fully set forth at length herein.

       9.      The aforesaid act was caused as a direct and proximate result of the recklessness,

carelessness and negligence of Defendant John Doe-Driver which consisted of the following:


            (a) Failing to keep proper lookout
            (b) Failing to have said motor vehicle in proper and adequate control at all times
            (c) Operating said motor vehicle in a careless manner, without regard to the rights and safety
                of those lawfully upon the road;
            (d) Operating said motor vehicle in a reckless manner, without regard for the rights and
                safety of those lawfully on the road
            (e) Failing to exercise due and proper care;
            (f) Failing to give proper and sufficient warning before striking Plaintiff with his vehicle;
            (g) Failing to stop said motor vehicle before striking Plaintiff
            (h) Carless driving in violation of the Pennsylvania motor vehicle code;
            (i) Driving at unsafe speed;
            (j) Recklessly utilizing a cell phone and/or cell phone technology at the time of the accident;
            (k) Being distracted by the use of a cell phone and/or cell phone technology at the time of the
                accident;
            (l) Being distracted by engaging in the use of a GPS system and/or GPS technology which
                distracted Defendant at the time of the accident;
            (m) Engaging in conversation and/or discussion with occupants of the Defendant’s vehicle
               which caused him to be distracted at the time of the accident
            (n) Being unfamiliar with the accident location area
            (o) Operating his vehicle at an excessive rate of speed under the circumstances;
            (p) Failing to keep a proper lookout;
            (q) Failing to keep an assured clear distance ahead;
            (r) Failing to yield;
            (s) Violating the various ordinances of the Statutes of the State of Pennsylvania pertaining to
               the proper operation of motor vehicles on public highways; and


                                                                                                 Case ID: 210300169
               Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 18 of 24




              (t) Being otherwise negligent under the circumstances.



       10.       Solely as a result of the aforementioned occurrence, Plaintiff sustained severe injuries

most specifically suffered low back, right ankle, right foot and other injuries. Plaintiff has endured and

may continue to endure great pain and suffering and/or aggravation of pre-existing injuries and/or

conditions.

       11.       As an additional result of the occurrence hereinbefore described, Plaintiff has been

obliged to expend various and diverse sums of money for hospitalization, medical treatment, medicines

and care, in an effort to gain relief from the severe injuries suffered, and may and will be obliged to

continue to make such expenditures for an indefinite time in the future, all to her great and continuing

detriment and loss.

       12.       As an additional result of the accident aforesaid, Plaintiff has suffered injuries which Eire

or may be permanent in nature, and has suffered and will in the future continue to suffer great pain and

agony, and has, will and may be unable to attend to daily duties, occupations, labors and employment,

thereby losing the emoluments of her industry, and has suffered a loss, diminution and depreciation of

her earnings and future earning capacity, which will continue for an indefinite time in the future, all to

his great and continuing detriment and loss.

       WHEREFORE, Plaintiff, Ashley Brown, hereby respectfully requests this Honorable Court to

enter judgment against Defendant jointly and/or severally, in an amount in excess of Fifty Thousand

($50,000.00) Dollars, together with costs, attorney fees, punitive damages and such other relief as this

Honorable Court may deem just and appropriate.

                                      COUNT II
                  PLAINTIFF. ASHLEY BROWN VS. DEFENDANT. LYFT. INC.
               NEGLIGENT HIRING. RETENTION. TRAINING AND SUPERVISION




                                                                                                 Case ID: 210300169
               Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 19 of 24




        13.       The foregoing paragraphs incorporated in this count but will not be restates for the sake

of brevity.

        14.       Defendant Lyft, Inc., as a matter of policy and practice fails to discipline, train or

otherwise sanction its employees, contractors or agents in the appropriate practices, policies and

procedures in the fair and safe operation of a motor vehicle in the Commonwealth of Pennsylvania.

        15.      At all times herein mentioned, the defendant John Doe-Driver, was acting as the agent,

servant and/or employee of the defendant, Lyft, Inc., and therefore, defendant John Doe-Driver’s acts

were attributable to defendant Lyft, Inc.

        16.       Defendant Lyft, Inc.’s actions and failure to properly train, supervise, monitor, discipline

and/or terminate Defendant John Doe-Driver constitutes reckless and wanton conduct, entitling Plaintiff

to seek punitive damages.

        17.       Defendants, Lyft, Inc, caused the aforementioned injuries and damages to the plaintiff as

described in this Civil Action Complaint in violation of plaintiffs rights as follows:

                  (a)    Failing to properly train, and/or establish proper training policies;

                  (b)    Failing to exercise proper care and/or supervision over and/or establish proper

              monitoring and supervision policies for their employees and/or agents;

                  (c)    Negligently hiring, training, supervising and or retaining defendant’s employees

              and/or agents;

                  (d)    Failing to implement and/or enact policies and procedures against inattentive

              driving;

                  (e)    Failing to observe and/or enforce state, federal and/or local laws and/or

              regulations with regards to plaintiff;

                  (f)    Failing to enact policies and/or procedures to ensure that plaintiff and other

              persons in situations similarly would not be injured;


                                                                                                  Case ID: 210300169
               Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 20 of 24




                  (g)     Ignoring and/or acting with the deliberate indifference to plaintiffs health, safety

              and/or welfare;

                  (h)     Failing to exercise reasonable care in the selection or training of its employees

                  (0      Failing to implement and/or enact policies and procedures against distracted

              driving;

                 (j)      Failing to implement and/or enact policies and procedures against the use of a cell

              phone while operating a motor vehicle in the Commonwealth of Pennsylvania;

                  (k)     Failing to implement and/or enact policies and procedures against unlawful

              reliance against cell phone and/or GPS technology which renders drivers of motor vehicles

              inattentive to the rules of the road




              WHEREFORE, Plaintiff Ashley Brown demands judgment against Defendant in an amount

in excess of $50,000.00, and be awarded punitive damages against Defendants.



                                           COUNT III
                       PLAINTIFF. ASHUEY BROWN VS. DEFENDANT. LYFT. INC.
                                   NEGLIGENT ENTRUSTMENT

        18.       Plaintiff incorporates by reference, the allegations contained in the foregoing Paragraphs

as though the same were set forth at length herein.

        19.       The negligence, recklessness, and/or carelessness of Defendant, Lyft, Inc., which was a

proximate cause of the aforesaid motor vehicle collision and the resultant injuries and damages sustained

by the Plaintiff, consist of, but not limited to the following:

              a) Permitting Defendant John Doe-Driver to operate the motor vehicle without first
                  ascertaining whether or not he was capable of properly operating said vehicle;



                                                                                                  Case ID: 210300169
              Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 21 of 24




             b) Permitting Defendant John Doe-Driver to operate the motor vehicle when Defendant
                knew, or in the exercise of due care and diligence, should have known that Defendant
                John Doe-Driver was capable of committing the acts of negligence set forth above;
             c) Failing to properly screen, hire, employ, train, retain and/or supervise Defendant John
                Doe-Driver;
             d) Negligently entrusting Defendant, John Doe-Driver to drive the motor vehicle;
             e) Failing to warn those persons, including the Plaintiff, that Defendant Lyft knew, or in the
                existence of due care and diligence should have known that Plaintiff would be exposed to
                Defendant John Doe-Driver negligent operation of the motor vehicle.
       20.      At all times relevant hereto, Defendant Lyft knew or should have known that Defendant

John Doe-Driver was careless and/or reckless driver and/or should not have been behind the wheel of a

vehicle, but failed to take reasonable steps to protect other motorist from serious bodily injury.

       21.      As a direct and proximate result of the aforesaid negligent of Defendant Lyft, Plaintiff

has suffered severe and permanent injuries to his body, as set forth previously herein.

       22.       As a direct and proximate result of the aforesaid negligent of Defendant Lyft, Plaintiff is

entitled to recover economic and non-economic damages, as set forth previously herein.

       WHEREFORE, Plaintiff, Ashley Brown, hereby respectfully requests this Honorable Court to

enter judgment against Defendant jointly and/or severally, in an amount in excess of Fifty Thousand

($50,000.00) Dollars, together with costs, attorney fees, punitive damages and such other relief as this

Honorable Court may deem just and appropriate.



                                       COUNT rv
                   PLAINTIFF. ASHLEY BROWN VS. DEFENDANT. LYFT. INC.
                                 VICARIOUS LIABILITY

       23.      Plaintiff incorporates by reference, the allegations contained in the foregoing Paragraphs

as though the same were set forth at length herein.




                                                                                                Case ID: 210300169
             Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 22 of 24




       24.     Defendant Lyft is vicariously liable for the actions of its agent, servant, workman,

contractor, and/or employee Defendant John Doe-Driver, who at all times relevant acted within the

course and scope of his authority and on the Defendant’s behalf.

       25.     Defendant Lyft is liable for the negligent conduct of its driver/employee. Defendant John

Doe-Driver, under the doctrine of respondeat superior because of his conduct as aforesaid was done with

the intent of furthering Defendant’s business.

       26.     As a direct and proximate result of the aforesaid negligent of Defendant Lyft, Plaintiff

has suffered sever and permanent injuries to his body, as set forth previously herein.

       27.     As a direct and proximate result of the aforesaid negligent of Defendant Lyft, Plaintiff is

entitled to recover economic and non-economic damages, as set forth previously herein.




       WHEREFORE, Plaintiff, Ashley Brown, hereby respectfully requests this Honorable Court to

enter judgment against Defendant jointly and/or severally, in an amount in excess of Fifty Thousand

($50,000.00) Dollars, together with costs, attorney fees, punitive damages and such other relief as this

Honorable Court may deem just and appropriate.

                                                                     RODDEN & RODDEN



                                                             By:        David Brian Rodden
                                                                     David Brian Rodden, Esquire
                                                                     Attorney for Plaintiff
Dated: February 24, 2021




                                                                                             Case ID: 210300169
             Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 23 of 24




                                          VERIFICATION


         David Brian Rodden, Esquire, attorney for Plaintiff in the foregoing matter, hereby verifies that

he has been authorized to take this Verification on his client’s behalf; he is familiar with the facts and

circumstances surrounding this matter; and that the facts set forth in the foregoing document are true and

correct to the best of his knowledge, information and belief.

         Further, he is aware that any false statements made herein are subject to the penalties of 18 Pa.

C.S.A. §4904 relating to unsworn falsification made to authorities.




                                                                David Brian Rodden
                                                                David Brian Rodden, Esquire
                                                                Attorney for Plaintiff
Dated:         March 1, 2021




                                                                                              Case ID: 210300169
            Case 2:21-cv-01627-MSG Document 1 Filed 04/06/21 Page 24 of 24




RODDEN & RODDEN                                                   MAJOR/JURY
BY:     DAVID BRIAN RODDEN, ESQUIRE
I.D. #: 58744
125 NORTH 20TH STREET
PHILADELPHIA, PA 19103
TELEPHONE: 215-940-2155                                     ATTORNEYS FOR PLAINTIFF

ASHLEY BROWN                                                :     COURT OF COMMON PLEAS
4023 Old York Road                                          :     PHILADELPHIA COUNTY
Philadelphia, PA 19140                                      :
                              -vs.-                         :
                                                            :     NO. 210300169
Lyft, Inc.
185 Berry Street
Ste. 5000
San Francisco, CA 94105
                              -and-                         :
JOHN DOE- DRIVER                                            :
Philadelphia, PA                                            :



                  ACCEPTANCE OF SERVICE PURSUANT TO PA. R.C.P. 402(b)


              I accept service of the Civil Action Complaint filed in the above matter on behalf of

   defendant, Lyft, Inc., with reference to the above matter.



                                                            Allison Perry
                                                            __________________________________
                                                            Allison Perry, Esquire

   Dated:     April 1, 2021
